ROBERTSON, Presiding Judge.
This is an appeal from a judgment of divorce entered on August 17, 1993. On September 17, 1993, 31 days after the entry of judgment, the husband filed an untimely motion to alter or amend the judgment of divorce.
“If a post-trial motion is not timely filed, the 42-day time period for filing a notice of appeal is not tolled.” Greer v. Greer, 516 So.2d 719, 720 (Ala.Civ.App.1987) (citation omitted). The husband’s notice of appeal was filed on November 30, 1993, some 105 days after the entry of the judgment of divorce. “An appeal shall be dismissed if the notice of appeal was not timely filed to invoke the jurisdiction of the appellate court.” Rule 2(a)(1), A.R.A.P. This court is without jurisdiction and is required to dismiss the appeal ex mero motu. Greer, supra; Allen v. Holmes, 439 So.2d 166 (Ala.Civ.App.1983).
The wife and the husband’s requests for attorney fees on appeal are denied.
APPEAL DISMISSED.
THIGPEN and YATES, JJ., concur.